18-630
     Ren v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A206 302 668

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 18th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHIQIANG REN,
14            Petitioner,
15
16                 v.                                            18-630
17                                                               NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Wei Gu, Albertson, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Linda S.
28                                    Wernery, Assistant Director;
29                                    Steven K. Uejio, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Zhiqiang Ren, a native and citizen of the

6    People’s Republic of China, seeks review of a February 13,

7    2018 decision of the BIA affirming a June 29, 2017 decision

8    of an Immigration Judge (“IJ”) denying asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Zhiqiang Ren, No. A206 302 668 (B.I.A. Feb.

11   13, 2018), aff’g No. A206 302 668 (Immig. Ct. N.Y. City June

12   29, 2017).      We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14       Under     the   circumstances,   we    have   reviewed   the   IJ’s

15   decision as modified by the BIA.          See Xue Hong Yang v. U.S.

16   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                 The

17   applicable standards of review are well established.                See

18   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
19   67, 76 (2d Cir. 2018).

20       “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on the demeanor, candor, or responsiveness of

23   the applicant or witness, the inherent plausibility of the
                                  2
1    applicant’s or witness’s account, the consistency between the

2    applicant’s or witness’s written and oral statements . . . ,

3    [and] the internal consistency of each such statement . . .

4    without regard to whether an inconsistency, inaccuracy, or

5    falsehood goes to the heart of the applicant’s claim . . . .”

6    8 U.S.C.    § 1158(b)(1)(B)(iii);     see     also   Xiu    Xia   Lin    v.

7    Mukasey, 534 F.3d 162, 163–64 (2d Cir. 2008).               Substantial

8    evidence supports the agency’s determination that Ren was not

9    credible as to his claim that family planning officials and

10   police harmed him for helping his wife escape officials’

11   efforts    to   terminate   her   pregnancy    under    China’s   family

12   planning policy.

13       The agency reasonably questioned the plausibility of

14   Ren’s testimony that he and his wife were able to escape from

15   seven or eight family planning officials when his wife was

16   nine months pregnant.         See 8 U.S.C. § 1158(b)(1)(B)(iii);

17   Wensheng Yan v. Mukasey, 509 F.3d 63, 66-68 (2d Cir. 2007)

18   (recognizing that adverse credibility determination may be

19   based on inherent implausibility in applicant’s story if the

20   “finding is tethered to record evidence” or based on common

21   sense).       When given an opportunity to explain how their

22   escape was possible, Ren became evasive and unresponsive,

23   which   the     agency   reasonably found     further      impugned     his
                                        3
1    credibility.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

2    Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005)

3    (recognizing that particular deference is given to the trier

4    of fact’s assessment of demeanor).       And, when pressed for

5    specific     details   about    the   escape,   Ren     testified

6    inconsistently regarding whether family planning officials

7    called police immediately, whether he and his wife escaped in

8    a car or electric bike, and whether he knew if family planning

9    officials attempted to chase after them or not.       See 8 U.S.C.

10   § 1158(b)(1)(B)(iii); see also Majidi, 430 F.3d at 81 n.1.

11       Given the implausibility, demeanor, and inconsistency

12   findings, the agency’s adverse credibility determination is

13   supported by substantial evidence and was dispositive of

14   asylum, withholding of removal, and CAT relief.       See Paul v.

15   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                  FOR THE COURT:
20                                  Catherine O’Hagan Wolfe,
21                                  Clerk of Court




                                     4